Title: Thomas Jefferson to Horatio G. Spafford, 16 December 1814
From: Jefferson, Thomas
To: Spafford, Horatio Gates


          Dear Sir  Monticello Dec. 16. 14.
          By the condition of the roads and repeated abandonments of the mail by the way your favor of Nov. 25. did not come to hand until it was certain from it’s contents, you had left Washington. I have delayed acknoleging it therefore till you might have reached Albany, and indeed the only object of doing it thus late is to express my regret at not having had the pleasure of recieving you here, which would have been a gratification. for as to public affairs I am entirely withdrawn from every degree of intermedling with them, and almost of reading or thinking of them. my confidence in those at the helm is so entire, as to satisfy me without enquiry that they are going right; and I prefer reading the histories of other times, which furnish amusement without anxiety. writing too is becoming laborious to me & irksome so that I go to the writing table with reluctance. retaining however my esteem and gratitude for those whose good will has been so kindly bestowed upon me, I acknolege yours particularly and tender you my best prayers for your health & prosperity
          Th: Jefferson
        